

EXHIBIT 10.3


Warrant Certificate No. [____]


NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES
ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION
EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH
SECURITIES, WHICH COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON
EXERCISE THEREOF MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES
ACT.


Effective Date:  July [___], 2010
Void After:  July [___], 2011



CROWNBUTTE WIND POWER, INC.


WARRANT TO PURCHASE
SHARES OF COMMON STOCK


Crownbutte Wind Power, Inc., a corporation organized under the laws of the State
of Nevada (the “Company”), for value received on the “Effective Date” specified
above, hereby issues to [______________] (the “Holder”) this warrant (the
“Warrant”) to purchase [___________________] shares of the Company’s common
stock, par value $0.001 per share (“Common Stock”), at the Exercise Price (as
defined below), as adjusted from time to time as provided herein, on or before
July [___], 2011 (the “Expiration Date”), all subject to the following terms and
conditions.  The Warrant Shares (as defined below) issued upon exercise of this
Warrant shall be subject to the provisions of the Company’s Amended and Restated
Articles of Incorporation, a copy of which will be furnished to the holder
hereof upon written request and without charge.


Unless otherwise defined in this Warrant, terms appearing in initial capitalized
form shall have the meaning ascribed to them in that certain Subscription
Agreement between the Company and the purchaser signatory thereto pursuant to
which this Warrant was issued (the “Subscription Agreement”).

 
 

--------------------------------------------------------------------------------

 

As used in this Warrant, (i) “Business Day” means any day other than Saturday,
Sunday or any other day on which commercial banks in the City of New York, New
York, are authorized or required by law or executive order to close; (ii)
“Exercise Price” means $1.00 per share of Common Stock, subject to adjustment as
provided herein; and (iii) “Warrant Shares” means shares of Common Stock in the
Company, including any securities issued or issuable with respect thereto or
into which or for which such interest may be exchanged for, or converted into,
pursuant to any stock split, stock dividend, recapitalization, reclassification,
reorganization or other similar event.


1. 
DURATION AND EXERCISE OF WARRANT



(a)          Exercise Period.  The Holder may exercise this Warrant at any time
and from time to time, in whole or in part, on any Business Day on or before
5:00 P.M., Eastern Time, on the Expiration Date, subject to the provisions of
Section 9 hereof.  If this Warrant is not exercised on or prior to the
Expiration Date, it shall become void and of no value, and all rights hereunder
shall thereupon cease.


(b)          Exercise Procedures.


(i)           While this Warrant remains outstanding and exercisable in
accordance with Section 1(a), the Holder may exercise this Warrant, in whole or
in part, as follows:


(A)           By presentation and surrender of this Warrant to the Company at
its principal offices or at such other office or agency as the Company may
specify in writing to the Holder, with a duly executed copy of the Notice of
Exercise attached as Exhibit A; and


(C)           Payment of the then-applicable Exercise Price per share multiplied
by the number of Warrant Shares being purchased upon exercise of the Warrant
(such amount, the “Aggregate Exercise Price”) made in the form of cash, or by
certified check, bank draft or money order payable in lawful money of the United
States of America.


(ii)          Upon the exercise of this Warrant in compliance with the
provisions of this Section 1(b), the Company shall promptly issue and cause to
be delivered to the Holder a certificate for the total number of shares of
Common Stock for which this Warrant is being exercised.  Each exercise of this
Warrant shall be effective immediately prior to the close of business on the
date that the Company has received each of the Notice of Exercise and the
Aggregate Exercise Price (the “Exercise Delivery Documents”).  Upon delivery of
the Exercise Delivery Documents, the Holder shall be deemed for all corporate
purposes to have become the holder of record of the shares of Common Stock
issuable upon such exercise, irrespective of the date of delivery of the
certificates evidencing such shares.


(c)           Partial Exercise.  This Warrant shall be exercisable, either in
its entirety or, from time to time, for part only of the number of Warrant
Shares referenced by this Warrant. If this Warrant is exercised in part, the
Company shall issue, at its expense, a new Warrant, in substantially the form of
this Warrant, referencing such reduced number of Warrant Shares that remain
subject to this Warrant.

 
2

--------------------------------------------------------------------------------

 


(d)           Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 15.


2. 
ISSUANCE OF WARRANT SHARES



(a)           The Company covenants that all Warrant Shares will, upon issuance
in accordance with the terms of this Warrant, be (i) duly authorized, fully paid
and non-assessable, and (ii) free from all liens, charges and security
interests, with the exception of claims arising through the acts or omissions of
the Holder and except as arising from applicable federal and state securities
laws.


(b)           The Company shall register this Warrant upon records to be
maintained by the Company for that purpose in the name of the record holder of
such Warrant from time to time. The Company may deem and treat the registered
Holder of this Warrant as the absolute owner thereof for the purpose of any
exercise thereof, any distribution to the Holder thereof and for all other
purposes.


(c)           The Company will not, by amendment of its articles of
incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
the taking of all action necessary or appropriate in order to protect the rights
of the Holder to exercise this Warrant, or against impairment of such rights.


3.
ADJUSTMENTS OF EXERCISE PRICE, NUMBER AND TYPE OF WARRANT SHARES



(a)           The Exercise Price and the number of shares purchasable upon the
exercise of this Warrant shall be subject to adjustment from time to time upon
the occurrence of certain events described in this Section 3(a); provided, that
notwithstanding the provisions of this Section 3(a), the Company shall not be
required to make any adjustment if and to the extent that such adjustment would
require the Company to issue a number of shares of Common Stock in excess of its
authorized but unissued shares of Common Stock, less all shares of Common Stock
that have been reserved for issuance upon the conversion of all outstanding
securities convertible into shares of Common Stock and the exercise of all
outstanding options, warrants and other rights exercisable for shares of Common
Stock.  If the Company does not have the requisite number of authorized but
unissued shares of Common Stock to make any adjustment, the Company shall use
its commercially reasonable efforts to obtain the necessary shareholder consent
to increase the authorized number of shares of Common Stock to make such an
adjustment pursuant to this Section 3(a).

 
3

--------------------------------------------------------------------------------

 

(i)           Subdivision or Combination of Stock.  If the Company at any time
after the date of issuance of this Warrant subdivides (by any stock split, stock
dividend, recapitalization or otherwise) its outstanding shares of Common Stock
into a greater number of shares, the Exercise Price in effect immediately prior
to such subdivision shall be proportionately reduced and the number of Warrant
Shares shall be proportionately increased.  If the Company at any time after the
date of issuance of this Warrant combines (by combination, reverse stock split
or otherwise) its outstanding shares of Common Stock into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination will
be proportionately increased and the number of Warrant Shares shall be
proportionately decreased.  Any adjustment under this Section 3(a)(i) shall
become effective at the close of business on the date the subdivision or
combination becomes effective.  The Exercise Price and the Warrant Shares, as so
adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described in this Section 3(a)(i).


(ii)          Distribution of Assets.  If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Warrant, then, in each such case the Exercise Price
and the number of Warrant Shares in effect immediately prior to the close of
business on the record date fixed for the determination of holders of Common
Stock entitled to receive the Distribution shall be adjusted proportionately,
and the Holder hereof shall, upon the exercise of this Warrant, be entitled to
receive, in addition to the number of shares of Common Stock receivable
thereupon, and without payment of any additional consideration therefor, the
amount of assets that such Holder would hold on the date of such exercise had
such Holder been the holder of record of such Common Stock as of such record
date.  The Exercise Price and the Warrant Shares, as so adjusted, shall be
readjusted in the same manner upon the happening of any successive event or
events described in this Section 3(a)(ii).

 
4

--------------------------------------------------------------------------------

 

(iii)         Reorganization, Consolidation, Merger or Sale.  If any
recapitalization, reclassification or reorganization of the capital stock of the
Company, or any consolidation or merger of the Company with another corporation,
or the sale of all or substantially all of its assets or other transaction shall
be effected in such a way that holders of Common Stock shall be entitled to
receive stock, securities, or other assets or property (an “Organic Change”),
then, as a condition of such Organic Change, lawful and adequate provisions
shall be made by the Company whereby the Holder hereof shall thereafter have the
right to purchase and receive (in lieu of the shares of Common Stock of the
Company immediately theretofore purchasable and receivable upon the exercise of
the rights represented by this Warrant) such shares of stock, securities or
other assets or property as may be issued or payable with respect to or in
exchange for a number of outstanding shares of such Common Stock equal to the
number of shares of such Common Stock immediately theretofore purchasable and
receivable assuming the full exercise of the rights represented by this Warrant.
In the event of any Organic Change, appropriate provision shall be made by the
Company with respect to the rights and interests of the Holder of this Warrant
to the end that the provisions hereof (including, without limitation, provisions
for adjustments of the Exercise Price and of the number of shares purchasable
and receivable upon the exercise of this Warrant) shall thereafter be
applicable, in relation to any shares of stock, securities or other assets or
property thereafter deliverable upon the exercise hereof. The Company will not
effect any such consolidation, merger or sale unless, prior to the consummation
thereof, the successor corporation (if other than the Company) resulting from
such consolidation or merger or the corporation purchasing such assets shall
assume by written instrument reasonably satisfactory in form and substance to
the Holder executed and mailed or delivered to the registered Holder hereof at
the last address of such Holder appearing on the books of the Company, the
obligation to deliver to such Holder such shares of stock, securities or other
assets or property as, in accordance with the foregoing provisions, such Holder
may be entitled to purchase. If there is an Organic Change, then the Company
shall cause to be mailed to the Holder at its last address as it shall appear on
the books and records of the Company, at least 10 calendar days before the
effective date of the Organic Change, a notice stating the date on which such
Organic Change is expected to become effective or close, and the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their shares for such shares of stock, securities or other assets or
property delivered upon such Organic Change; provided, that the failure to mail
such notice or any defect therein or in the mailing thereof shall not affect the
validity of the corporate action required to be specified in such notice.  The
Holder is entitled to exercise this Warrant during the 10-day period commencing
on the date of such notice to the effective date of the event triggering such
notice.  In any event, the successor corporation (if other than the Company)
resulting from such consolidation or merger or the corporation purchasing such
assets shall be deemed to assume such obligation to deliver to such Holder such
shares of stock, securities or other assets or property even in the absence of a
written instrument assuming such obligation to the extent such assumption occurs
by operation of law.


(b)           Certificate as to Adjustments.  Upon the occurrence of each
adjustment or readjustment pursuant to this Section 3, the Company at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to each Holder of this Warrant a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based.  The Company shall promptly
furnish or cause to be furnished to such Holder a like certificate setting
forth: (i) such adjustments and readjustments; and (ii) the number of shares and
the amount, if any, of other property which at the time would be received upon
the exercise of the Warrant.


(c)           Certain Events.  If any event occurs as to which the other
provisions of this Section 3 are not strictly applicable but the lack of any
adjustment would not fairly protect the purchase rights of the Holder under this
Warrant in accordance with the basic intent and principles of such provisions,
or if strictly applicable would not fairly protect the purchase rights of the
Holder under this Warrant in accordance with the basic intent and principles of
such provisions, then the Company’s Board of Directors will, in good faith, make
an appropriate adjustment to protect the rights of the Holder; provided, that no
such adjustment pursuant to this Section 3(c) will increase the Exercise Price
or decrease the number of Warrant Shares as otherwise determined pursuant to
this Section 3.

 
5

--------------------------------------------------------------------------------

 


4. 
TRANSFERS AND EXCHANGES OF WARRANT AND WARRANT SHARES


(a)           Registration of Transfers and Exchanges.  Subject to Section 4(c),
upon the Holder’s surrender of this Warrant, with a duly executed copy of the
Form of Assignment attached as Exhibit B, to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder, the Company shall register the transfer of all or any
portion of this Warrant.  Upon such registration of transfer, the Company shall
issue a new Warrant, in substantially the form of this Warrant, evidencing the
acquisition rights transferred to the transferee and a new Warrant, in similar
form, evidencing the remaining acquisition rights not transferred, to the Holder
requesting the transfer.


(b)           Warrant Exchangeable for Different Denominations.  The Holder may
exchange this Warrant for a new Warrant or Warrants, in substantially the form
of this Warrant, evidencing in the aggregate the right to purchase the number of
Warrant Shares which may then be purchased hereunder, each of such new Warrants
to be dated the date of such exchange and to represent the right to purchase
such number of Warrant Shares as shall be designated by the Holder.  The Holder
shall surrender this Warrant with duly executed instructions regarding such
re-certification of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder.


(c)           Restrictions on Transfers.  This Warrant may not be transferred at
any time without (i) registration under the Securities Act or (ii) an exemption
from such registration and a written opinion of legal counsel addressed to the
Company that the proposed transfer of the Warrant may be effected without
registration under the Securities Act, which opinion will be in form and from
counsel reasonably satisfactory to the Company.


(d)           Permitted Transfers and Assignments.  Notwithstanding any
provision to the contrary in this Section 4, the Holder may transfer, with or
without consideration, this Warrant or any of the Warrant Shares (or a portion
thereof) to the Holder’s affiliates (as such term is defined under Rule 144 of
the Securities Act) without obtaining the opinion from counsel that may be
required by Section 4(c)(ii); provided that, the Holder delivers to the Company
and its counsel certification, documentation and other assurances reasonably
required by the Company’s counsel to enable the Company’s counsel to render an
opinion that such transfer does not violate applicable securities laws.


5. 
MUTILATED OR MISSING WARRANT CERTIFICATE



If this Warrant is mutilated, lost, stolen or destroyed, upon request by the
Holder, the Company will, at its expense, issue, in exchange for and upon
cancellation of the mutilated Warrant, or in substitution for the lost, stolen
or destroyed Warrant, a new Warrant, in substantially the form of this Warrant,
representing the right to acquire the equivalent number of Warrant Shares;
provided that, as a prerequisite to the issuance of a substitute Warrant, the
Company may require satisfactory evidence of loss, theft or destruction as well
as an indemnity from the Holder of a lost, stolen or destroyed Warrant.


6. 
PAYMENT OF TAXES



The Company will pay all transfer and stock issuance taxes attributable to the
preparation, issuance and delivery of this Warrant and the Warrant Shares (and
replacement Warrants) including, without limitation, all documentary and stamp
taxes; provided, however, that the Company shall not be required to pay any tax
in respect of the transfer of this Warrant, or the issuance or delivery of
certificates for Warrant Shares or other securities in respect of the Warrant
Shares to any person or entity other than to the Holder.
 
6

--------------------------------------------------------------------------------




7. 
FRACTIONAL WARRANT SHARES



No fractional Warrant Shares shall be issued upon exercise of this Warrant. The
Company, in lieu of issuing any fractional Warrant Share, shall round up the
number of Warrant Shares issuable to nearest whole share. The Company shall not
be required to make any cash or other adjustment in respect of such fraction of
a share to which the Holder would otherwise be entitled.


8. 
NO EQUITY INTEREST RIGHTS AND LEGEND



No holder of this Warrant, as such, shall be entitled to vote or be deemed the
holder of any other securities of the Company that may at any time be issuable
on the exercise hereof, nor shall anything contained herein be construed to
confer upon the holder of this Warrant, as such, the rights of a shareholder of
the Company or the right to vote for the election of directors or upon any
matter submitted to shareholders at any meeting thereof, or give or withhold
consent to any corporate action or to receive notice of meetings or other
actions affecting shareholders (except as provided herein), or to receive
dividends or subscription rights or otherwise (except as provide herein).


Each certificate for Warrant Shares initially issued upon the exercise of this
Warrant, and each certificate for Warrant Shares issued to any subsequent
transferee of any such certificate, shall be stamped or otherwise imprinted with
a legend in substantially the following form:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH  RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH
REGISTRATION EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER
OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.”

 
7

--------------------------------------------------------------------------------

 


9. 
CALL OF WARRANT



(a)           Procedures. The Company may at any time, subject to the conditions
set forth herein, call for the exercise of this Warrant (the “Call Notice”) if
the fair market value of the Common Stock for the twenty (20) consecutive
trading days ending three (3) days prior to the date of the Call Notice is at
least $1.40, subject to adjustment for stock dividends, stock splits and other
anti-dilution provisions as provided for in Section 3 of this Warrant. For
purposes of this Section 9(a), “fair market value” at any date shall be deemed
to be, as applicable: (i) the last sale price regular way as reported on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading; or (ii) if the Common Stock is not listed or admitted to
trading on any national securities exchange, the average of the closing bid and
asked prices regular way for the Common Stock as reported by the Nasdaq National
Market or Nasdaq SmallCap Market of the Nasdaq Stock Market, Inc. (“Nasdaq”); or
(iii) if the Common Stock is not listed or admitted for trading on any national
securities exchange, and is not reported by Nasdaq, the average of the closing
bid and asked prices, as reported on the OTC Bulletin Board or if no such
quotation is available, then the closing bid and asked prices in the
over-the-counter market as furnished by the National Quotation Bureau, Inc; or
(iv) if the Common Stock is not listed or admitted for trading on any national
securities exchange, is not reported by Nasdaq, no quotation is available on the
OTC Bulletin Board and no closing and asked prices are available from National
Quotation Bureau, Inc., then the value determined by an independent, qualified
appraiser selected by the Company in good faith. The Call Notice shall be deemed
effective upon mailing and the time of mailing is the “Effective Date of the
Notice.” The Call Notice shall state the exercise period and cancellation date
not less than thirty (30) days from the Effective Date of the Notice (the
“Cancellation Date”). In the event the number of shares of Common Stock issuable
upon exercise of this Warrant being called are adjusted pursuant to Section 3
hereof, then upon each such adjustment the Exercise Price will be adjusted by
multiplying the Exercise Price in effect immediately prior to such adjustment by
a fraction, the numerator of which is the number of shares of Common Stock
issuable upon exercise of this Warrant being exercised immediately prior to such
adjustment and the denominator of which is the number of shares of Common Stock
issuable upon exercise of this Warrant being exercised immediately after such
adjustment. The Holder may exercise this Warrant between the Effective Date of
the Notice and the Cancellation Date, such exercise being effective if done in
accordance with Section 1 hereof, and if this Warrant, with the form of election
to purchase duly executed, and the Exercise Price are actually received by the
Company at its office located at 111 Fifth Avenue Northeast, Mandan, ND  58554,
no later than 5:00 PM Eastern Standard time on or prior to the Cancellation
Date.
 
(b)            Return of Warrant. If the Holder does not wish to exercise this
Warrant, the Holder should mail this Warrant to the Company at its office
located at 111 Fifth Avenue Northeast, Mandan, ND  58554 after receiving the
Call Notice required by this Section. If the Call Notice shall have been so
mailed, then, on and after such Cancellation Date, notwithstanding that this
Warrant subject to the Call Notice shall not have been surrendered for
redemption, the obligation evidenced by this Warrant not so surrendered or
effectively exercised shall be deemed no longer outstanding, and all rights with
respect hereto shall forthwith cease and terminate.

 
8

--------------------------------------------------------------------------------

 


10. 
NOTICES



All notices, consents, waivers and other communications under this Warrant must
be in writing and will be deemed given to a party when (a) delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) sent by facsimile or e-mail with confirmation of
transmission by the transmitting equipment; (c) received or rejected by the
addressee, if sent by certified mail, return receipt requested, if to the
registered Holder hereof; or (d) seven days after the placement of the notice
into the mails (first class postage prepaid), to the Holder at the address,
facsimile number or e-mail address furnished by the registered Holder to the
Company in accordance with the Subscription Agreement, or if to the Company, to
it at 111 Fifth Avenue Northeast, Mandan, ND  58554, Attention: Timothy H.
Simons, Chief Executive Officer, Facsimile: (701) 667-2083 (or to such other
address, facsimile number or e-mail address as the Holder or the Company as a
party may designate by notice the other party) with a copy to Gottbetter &
Partners, LLP, 488 Madison Avenue, New York, NY  10022, Attention: Adam S.
Gottbetter, Esq.


11. 
SEVERABILITY



If a court of competent jurisdiction holds any provision of this Warrant invalid
or unenforceable, the other provisions of this Warrant will remain in full force
and effect. Any provision of this Warrant held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.


12. 
BINDING EFFECT



This Warrant shall be binding upon and inure to the sole and exclusive benefit
of the Company, its successors and assigns, the registered Holder or Holders
from time to time of this Warrant and the Warrant Shares.


13. 
SURVIVAL OF RIGHTS AND DUTIES



This Warrant shall terminate and be of no further force and effect on the
earlier of 5:00 P.M., Eastern Time, on the Expiration Date or the date on which
this Warrant has been exercised in full, or as provided in Section 9 hereof.


14. 
GOVERNING LAW



This Warrant will be governed by and construed under the laws of the State of
New York without regard to conflicts of laws principles that would require the
application of any other law.

 
9

--------------------------------------------------------------------------------

 


15. 
DISPUTE RESOLUTION



In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within two
Business Days of receipt of the Notice of Exercise giving rise to such dispute,
as the case may be, to the Holder.  If the Holder and the Company are unable to
agree upon such determination or calculation of the Exercise Price or the
Warrant Shares within three Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within two Business Days, submit via facsimile (a) the disputed determination of
the Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Warrant Shares to the Company’s independent, outside accountant.  The
Company shall cause at its expense the investment bank or the accountant, as the
case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than ten Business Days from the
time it receives the disputed determinations or calculations.  Such investment
bank’s or accountant’s determination or calculation, as the case may be, shall
be binding upon all parties absent demonstrable error.


16. 
NOTICES OF RECORD DATE



Upon (a) any establishment by the Company of a record date of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or right or option to
acquire securities of the Company, or any other right, or (b) any capital
reorganization, reclassification, recapitalization, merger or consolidation of
the Company with or into any other corporation, any transfer of all or
substantially all the assets of the Company, or any voluntary or involuntary
dissolution, liquidation or winding up of the Company, or the sale, in a single
transaction, of a majority of the Company’s voting equity securities (whether
newly issued, or from treasury, or previously issued and then outstanding, or
any combination thereof), the Company shall mail to the Holder at least ten
Business Days, or such longer period as may be required by law, prior to the
record date specified therein, a notice specifying (i) the date established as
the record date for the purpose of such dividend, distribution, option or right
and a description of such dividend, option or right, (ii) the date on which any
such reorganization, reclassification, transfer, consolidation, merger,
dissolution, liquidation or winding up, or sale is expected to become effective
and (iii) the date, if any, fixed as to when the holders of record of  Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
transfer, consolation, merger, dissolution, liquidation or winding up.


17. 
RESERVATION OF SHARES



The Company shall reserve and keep available out of its authorized but unissued
shares of Common Stock for issuance upon the exercise of this Warrant, free from
pre-emptive rights, such number of shares of Common Stock for which this Warrant
shall from time to time be exercisable.  The Company will take all such
reasonable action as may be necessary to assure that such Warrant Shares may be
issued as provided herein without violation of any applicable law or
regulation.  Without limiting the generality of the foregoing, the Company
covenants that it will use commercially reasonable efforts to take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable Warrant Shares upon the exercise
of this Warrant and use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents, including but not limited to consents
from the Company’s shareholders or Board of Directors or any public regulatory
body, as may be necessary to enable the Company to perform its obligations under
this Warrant.

 
10

--------------------------------------------------------------------------------

 


18. 
NO THIRD PARTY RIGHTS



This Warrant is not intended, and will not be construed, to create any rights in
any parties other than the Company and the Holder, and no person or entity may
assert any rights as third-party beneficiary hereunder.


[SIGNATURE PAGE FOLLOWS]

 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.3
 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the date first set forth above.



 
CROWNBUTTE WIND POWER INC.
       
By:
   
Name: Timothy H. Simons
 
Title:   Chief Executive Officer


 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.3
 

EXHIBIT A


NOTICE OF EXERCISE


(To be executed by the Holder of Warrant if such Holder desires to exercise
Warrant)


To Crownbutte Wind Power Inc.:


The undersigned hereby irrevocably elects to exercise this Warrant and to
purchase thereunder, ___________________ full shares of common stock of
Crownbutte Wind Power, Inc. issuable upon exercise of the Warrant and delivery
of  $__________ (in cash as provided for in the foregoing Warrant) and any
applicable taxes payable by the undersigned pursuant to such Warrant.


The undersigned requests that certificates for such shares be issued in the name
of:


_________________________________________
(Please print name, address and social security or federal employer
identification number (if applicable))


_________________________________________


_________________________________________


If the shares issuable upon this exercise of the Warrant are not all of the
Warrant Shares which the Holder is entitled to acquire upon the exercise of the
Warrant, the undersigned requests that a new Warrant evidencing the rights not
so exercised be issued in the name of and delivered to:


_________________________________________
(Please print name, address and social security or federal employer
identification number (if applicable))


_________________________________________


_________________________________________



 
Name of Holder (print):
 




 
Signature:
 




 
By:
 




 
Title:
 




 
Dated:
 


 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.3
 
EXHIBIT B


FORM OF ASSIGNMENT


FOR VALUE RECEIVED, ___________________________________ hereby sells, assigns
and transfers to each assignee set forth below all of the rights of the
undersigned under the Warrant (as defined in and evidenced by the attached
Warrant) to acquire the number of Warrant Shares set opposite the name of such
assignee below and in and to the foregoing Warrant with respect to said
acquisition rights and the shares issuable upon exercise of the Warrant:


Name of Assignee
 
Address
 
Number of Warrant Shares
                   



If the total of the Warrant Shares are not all of the Warrant Shares evidenced
by the foregoing Warrant, the undersigned requests that a new Warrant evidencing
the right to acquire the Warrant Shares not so assigned be issued in the name of
and delivered to the undersigned.



 
Name of Holder (print):
 




 
Signature:
 




 
By:
 




 
Title:
 




 
Dated:
 


 

--------------------------------------------------------------------------------

 